 



Exhibit 10.8
SECOND AMENDMENT TO OPTION AGREEMENT
     THIS SECOND AMENDMENT TO OPTION AGREEMENT (the “Amendment”) is entered into
this 17th day of March, 2008 (the “Effective Date”), by and between APOLLO
GROUP, INC., an Arizona corporation (“Option Grantor”) and MACQUARIE RIVERPOINT
AZ, LLC, a Delaware limited liability company (the “Option Holder”).
RECITALS:
     A. Option Grantor and Option Holder are parties to that certain Option
Agreement dated June 20, 2006, as amended by First Amendment to Option Agreement
dated March 7, 2007 (as amended, the “Agreement”).
     B. Option Grantor delivered the Estimated Original Completion Notice and
the Estimated Lot 5 Completion Notice to Option Holder on January 15, 2008 and
the Original Completion Notice and the Lot 5 Completion Notice to Option Holder
on March 6, 2008.
     C. Option Grantor and Option Holder now desire to amend the Agreement to
extend the Option Exercise Date and the Closing Date as set forth in this
Amendment.
AGREEMENT:
     NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:
     1. Recitals. Each of the recitals set forth above are incorporated herein
as covenants and agreements of the parties hereto.
     2. Definitions. All initial capitalized terms used herein shall have the
meanings ascribed thereto in the Agreement, unless otherwise specifically
defined herein.
     3. Option Exercise Date. The last sentence of Section 3(b)(iii) of the
Agreement is hereby amended in its entirety to read as follows:
Option Holder may exercise the Option by giving written notice (the “Option
Exercise Notice”) of the exercise thereof to Option Grantor on or before
April 28, 2008 (the “Option Exercise Date”).
Section 3(c) is deleted in its entirety.
     4. Closing Date. The first sentence of Section 7 of the Agreement is hereby
amended in its entirety as follows:
Upon the exercise of the Option as provided in Section 3, the closing of the
transaction (the “Closing”) shall be held and delivery of all items shall be
made under the terms and conditions of the Purchase and Sale Agreement through
an escrow with the Title Company, on May 1, 2008 (the “Closing Date”).

 



--------------------------------------------------------------------------------



 



     5. Extension Payment. In consideration for the extension of the Option
Exercise Date and the Closing Date, on or before March 21, 2008, Option Holder
shall pay to Option Grantor direct and outside of escrow $250,000 (the
“Extension Payment”), which shall be non-refundable. The Extension Payment shall
be paid to Option Grantor in addition to the Purchase Price (consistent with the
treatment of the Option Payment under the Agreement), and the total amount
payable by the Option Holder shall equal the Purchase Price plus the Option
Payment plus the Extension Payment. If Option Holder fails to pay the Extension
Payment within the aforementioned time period, the Option shall terminate and be
of no further effect. If Option Holder fails to exercise the Option on or before
the Option Exercise Date (as the same has been extended pursuant to this
Amendment), Option Holder acknowledges that Option Grantor shall be entitled to
receive the Option Payment, and in such event, the Option Payment shall be
immediately released to Option Grantor. Option Holder hereby waives any defenses
to the release of the Option Payment existing as of the date of this Amendment,
but will continue to have the right to a return of the Option Payment as the
result of any Option Grantor’s default under the Agreement or the Purchase and
Sale Agreement following the date of this Amendment or the failure of a
condition precedent to Option Holder’s performance under the Agreement or the
Purchase and Sale Agreement, which failure of the relevant condition is within
the sole control of, or caused solely by Option Grantor, including, without
limitation, under Section 4(d)(2), Section 4(d)(3) and Section 4(d)(5) of the
Agreement and Section 5(b), Section 5(d), Section 5(f) and Section 5(g) of the
Purchase and Sale Agreement.
     6. Miscellaneous. The parties hereto acknowledge that except as expressly
modified hereby, the Agreement remains unmodified and in full force and effect.
In the event of any conflict or inconsistency between the terms of this
Amendment and the Agreement, the terms of this Amendment shall control. This
Amendment may be executed simultaneously or in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.
     7. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy to the other party shall be effective as
delivery of a manually executed counterpart of this Amendment.
[Remainder of page intentionally left blank; signature page follows.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

            OPTION GRANTOR:


APOLLO GROUP, INC., an Arizona corporation
      By:   /s/ Brian Swartz         Its: Senior Vice President               
OPTION HOLDER:


MACQUARIE RIVERPOINT AZ, L.L.C., a Delaware limited liability company

  By:   Macquarie Office (US) No. 2 Corporation, a Minnesota corporation, its
sole member and manager                             By:   /s/ Paul Sorenson    
    Its: Vice President           

3



--------------------------------------------------------------------------------



 



         

          ACCEPTED AND APPROVED:


Riverpoint 1/3/5 and Riverpoint 2, as
signatories to the Agreement, hereby accept
and approve this Amendment


RIVERPOINT LOTS 1/3/5, LLC, an
Arizona limited liability company


By:   Apollo Group, Inc., its sole member and manager             By:   /s/
Brian Swartz         Its: Senior Vice President                      By:   /s/
P. Robert Moya         Its: Secretary        RIVERPOINT LOT 2, LLC, an Arizona
limited liability company        By:  Apollo Group, Inc., its sole member
and manager
      By:   /s/ Brian Swartz         Its: Senior Vice President                 
    By:   /s/ P. Robert Moya         Its: Secretary               

4